                                                                                                                      JS-6




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
Armando Hernandez                                                        CASE NUMBER

                                                                                              CV19-09210 JVS(SP)
                                           Plaintiff(s)/Petitioner(s),
                                v.
Social Security Commissioner
                                                                               ORDER OF DISMISSAL OR REMAND

                                       Defendant(s)/Respondent(s).


The Court previously received from                Plaintiff(s)/Petitioner(s)           Defendant(s)/Respondent(s):
                 an IFP Request with no accompanying Complaint/Petition/Notice of Removal.
                 a Complaint/Petition/Notice of Removal without an accompanying Certified copy of
                 Trust Fund statement for the last six (6) months.
                 a Complaint/Petition/Notice of Removal with a partial filing fee payment for an amount
                 less than the required $400.
The Court sent a warning letter to      Plaintiff(s)/Petitioner(s) Defendant(s)/Respondent(s) advising that
failure to correct this deficiency within THIRTY DAYS from the date of the warning letter would result in
dismissal or remand of this case. More than THIRTY DAYS have now passed, and the deficiency has not been
corrected.

Accordingly, this case is HEREBY ORDERED

                  DISMISSED. No further filings shall be accepted under this case number.

                  REMANDED to the                                                             . No further findings shall be
                  accepted under this case number.

IT IS SO ORDERED.



 Dated:          December 11, 2019
                                                                                       United States District Judge
                                                                                        James V Selna




IFP-10 (05/18)                                        ORDER OF DISMISSAL OR REMAND                                      Page 1 of 1
